Notice of AIA  Status
The present application, filed on or after March 16, 2013,
is being examined under the first inventor to file provisions of the AIA .

Claim Objection
The preamble of Claim 14 contains a typographical error in the word “protection”, further it is unclear if Applicant intends Claim 14 to be an independent claim containing all the limitations of claim 1 or if it is simply intended to further limit claim 1.
Correction and clarification required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 10,920,818) in view of Russell (US 5,590,992) and Andler et al.            (US 7,892,049).

With respect to Claims 1, 11, 13 and 14; Cowan et al. shows an insert 11 for connecting an electrical connection to a wall 14 comprising a bolt 16, with a shaft having a first connecting means 18, and an electrically conductive ring 21 with a passage for receiving the bolt [Fig. 1],  the received bolt 16 projects from a contact surface [planar surface] of the ring with its shaft,  the insert 11 comprises a plastic [Col. 4, lines 59-62] protective cap 28A having a retaining section [Fig. 2] with connecting means [at 30A], which is connectable to the insert 11, and a widened flange section [Fig. 1 – at 28A, 29A] adjoining the ring 21 and covering the contact surface of the insert when the protective cap 28A is connected [Fig. 2].

	Russell [Fig. 4] shows an analogous insert comprising a fluted [at 34a] protective cap 20 having a retaining section with second connecting means [internal threads] connecting to first connecting means [external threads] of the bolt [Col. 7, lines 17-20].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting means of the protective cap shown by Cowan et al. to further include redundant connecting means that would engage with the threaded portion of the bolt and fluting as shown by Russell thereby producing an easily gripped protective cap that could be secured to an insert having rings with differing diameters thus expanding the utility of the protective cap.
	Nor does Cowan et al. show the flange section adjoining the contact surface of the ring; and Russell does not address this deficiency.
	Andler et al. [Fig. 2] shows an analogous insert comprising a protective cap 208 in which a flange section [to the left of the 6 sided portion of 208] of the protective cap adjoins the contact surface [at 106] of the ring [which is part of the nut 106] when the protective cap is connected.
It has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
It appears that the claimed flange section above would perform equally well shaped as disclosed by Cowan et al., Russell or Andler et al. with there being no patentable significant difference in functionality.

With respect to Claim 2; Cowan et al. [Fig. 2] shows the protective cap 28A completely covers the shaft  and the contact surface of the ring 21.

With respect to Claims 3, 4 and 6; the connecting means of the protective cap shown by            Cowan et al. as modified by the connecting means of the protective cap shown by Russell has been discussed above in Claim 1.  
Whereupon a change to a disc-shaped flange section as shown by Andler et al. would result in the protective cap being pressed against the contact surface of the ring adjoining the contact surface with a side facing away from the retaining section as addressed above in Claim 1.

With respect to Claim 7; the flange sections of both Cowan et al. [Fig. 2] and Russell show their respective protective caps 28A, 20, have on the flange section a chamfer [bevel] on the inner side of the protective cap facing away from the retaining sections.
The examiner takes Official Notice that the use of gradual and continuous geometry transitions in mechanical elements is old and well known in the mechanical arts.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use such transition on the inner surface of the protective cap. One would have been motivated since gradual and continuous geometry transitions are recognized in the mechanical arts to have many desirable advantages, such as reducing stress concentration, and increasing fatigue strength and service life, specifically when subject to repeated loading, over other mechanical element geometries.



With respect to Claim 8; Cowan et al. [Fig. 1] shows a cover ring 29A which encompasses a lateral surface of the ring 21, is arranged on the flange section [Fig. 1 – at 28A, 29A].

With respect to Claims 9 and 10; Cowan et al. [Fig. 1] shows the ring 21 has a             groove 44A on its lateral surface and the cover ring 29A completely projects over the groove [Fig. 2].
	However Cowan et al. does not show the cover ring having a chamfer on the outer side facing away from the flange section.
	Russell shows the protective cap 20 having an analogous cover ring [extending between 38 and 40] with a chamfer [at 46] on the outer side facing away from an analogous flange section 38.
The examiner takes Official Notice that the use of gradual and continuous geometry transitions, a chamfer, in mechanical elements is old and well known in the mechanical arts as discussed above in Claim 7.

With respect to Claim 12; Cowan et al. [Fig. 2] shows the protective cap 28A with the ring 29A delimits a volume, the shaft of the bolt 16 and the contact surface of the ring 21 are arranged within the volume.
However Cowan does not show the protective cap forming a tightly sealed volume. 
Russell as discussed above in Claims 1 and 7 further shows the protective cap 20 with  the ring [extending between 38 and 40] and  delimits a volume, the shaft of the     bolt 22 and the contact surface of the ring are arranged within the volume [Fig. 4].


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 5;  allowability resides at least in part with the prior art not showing or fairly teaching a protective cap having connecting means which join with the connecting means of a bolt, the protective cap further having an essentially disc-shaped flange section, the bottom side of which adjoins a contact surface of a conductive ring, and a clamping ring that protrudes from the bottom side of the flange section has either an inner diameter adjusted to an outer diameter of the bolt shaft or the outer diameter of the clamping ring is adjusted to an inner diameter of a passage within the conductive ring through which the bolt is received  in conjunction with ALL the remaining limitations within claims 1, 4 and 5.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   


  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833